 In the Matter of THE TEXAS COMPANYandOIL WORKERSINTERNA-TIONAL UNION, C. I. O.Case No. 15-R-1612.-Decided June 5, 1946Mr. D. Douglas Howard,of New Orleans, La., andMr L. J. Whetsell,of Dallas, Tex., for the Company.Messrs. John BoucheandA. F Geisler,both of Morgan City, La., andMr.W. W. Allan,of Beaumont, Tex., for the Union.Mr. Herbert J Nester,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,C. I. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheTexas Company of New Orleans, Louisiana, herein called the Company,the National Labor Relations Board on April 4, 1946, conducted a pre-hearing election pursuant to Article III, Section 3,1 of the Board'sRules and Regulations, among employees of the Company in the allegedappropriate unit, to determine whether or not they desired to be repre-sented by the Union for the purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished the parties.The Tally reveals that there were approximately 46 eligible voters andthat 46 of these eligible voters cast valid ballots, of which 33 were for theUnion, 7 were against, and 6 were challenged.Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations, the Board provided for an appropriate hearing upon due1By amendmentofNovember 27, 1945, this Section ofthe Rules now permits the conductof a secretballot of employees prlol to hearing in cases whichpresent no substantialIssues.3As amended November 27, 1945, this Section providesthat in instances of pre-hearingelections,all issues, including issueswith respectto the conduct of the election or conductaffecting the election results and issues raisedby challengedballots, shall be heard at thesuh,equent hearing.60 N T.R T3 , No 68.696966-46-32483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice before John H. Garver,Trial Examiner.The hearing was heldatNew Orleans, Louisiana, on April 30, 1946. The Company and theUnion appeared and participated. All parties were afforded full oppor-tunity to be heard, toexamine and cross-examine witnesses,and to in-troduce evidencebearing on the issues.The Trial Examiner's rulingsmade at the hearingare free from prejudicialerror and are herebyaffirmed. Allpartieswere afforded opportunity to file briefs with theBoard.Upon theentirerecordin the case, the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation having its principaloffice in New Orleans, Louisiana, is engaged in the production of crudeconcentrate of petroleum oil, and operates cycling plants at Erath andBerwick, Louisiana. At the Berwick plant, known as the Bateman Lakecycling plant, which alone is involved in this proceeding, the Companyproduces annually in excess of 250,000 barrels of crude concentrate ofpetroleum oil which is valued at more than $250,000. The entire annualoutput of the Company's Bateman Lake plant is shipped by pipe lineto the Company's refineries located at Port Arthur, Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, affiliated with the Congress of In-dustrialOrganizations, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees until it has been certified bythe Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Unionurges a unit composed of all operating and maintenanceemployees at theCompany's Bateman Lake cycling plant,excluding tech- THE TEXAS COMPANY485nical and clerical employees, supervisors, foremen, and all other super-visory employees .3 The Company is in substantial agreement with thecomposition of the unit sought by the Union, but would exclude there-from the fractionator operators.The disagreement between the parties with respect to the status ofthe fractionator operators is reflected in the five ballots which were chal-lenged by the Company.4 The Company bases its challenges on the con-tention that the fractionator operators exercise supervisory authorityover other employees in the unit, and therefore, should be excluded.The Union would include them.Approximately 9 months ago the Company began operating the Bate-man plant on a 24-hour day basis. This change in policy necessitated aconsiderable increase in operating personnel to provide for two additional8-hour shifts.With the establishment of this policy, the Companycreated the job classification of fractionator operator and promoted fiveof its regular operators to these positions. The fractionator operatorseach supervise a crew of four men, consisting of two operators, a fire-man and a pumper. There are five such crews which alternate on three8-hour shifts to make up a full 24-hour day. The fractionator operatorisunder the direct supervision of the plant foreman, who is in com-plete charge of all plant operations. In the absence of the foreman, whoworks only one 8-hour shift per day, the fractionator operator assumesallduties and responsibilities incumbent upon the foreman. In keepingwith the authority delegated when the job was created,5 the fractionatoroperator may discipline and otherwise effect changes in the status ofthe other crew members. The Company gives great weight to the recom-mendations of the fractionator operators respecting hiring and promo-tions, and their authority is comparable with that of the maintenanceforeman and head roustabout, both of whom the parties would excludefrom the unit. In view of the foregoing facts, we are of the opinion thatthe fractionator operators fall within the Board's definition of super-visory employees, and we shall therefore exclude them from the unit.We find that all production and maintenance employees at the Com-pany's Bateman Lake cycling plant, excluding technical and clericalemployees, the laboratory tester, supervisors, foremen, fractionatoroperators, and all other supervisory employees with authority to hire,3The election was held among the employees comprising the alleged appropriate unit.'At the hearing, the parties agreed that the challenged ballot of one R. E. Rawls, alaboratory tester, should not be counted, inasmuch as the duties of this employee are technicalin nature, and would thereby exclude him from the over-all production and maintenance unit"When the Companypromoted the five operators to the position of fractionator operators,instructions to the fractionator operators that they would he solely responsible for plant operationsduring the absence of the plant foreman. The various crew members were likewise instructedthat they were to be under the supervision of the fractionator operators and that all instruc-tions pertaining to plant activities would emanate from them. 486DECISIONS OF NATIONALLABOR RELATIONS BOARDpromote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe resultsof the electionheld previous to the hearing disclose thattheUnionhas secured a majorityof the valid votes cast.We shallcertify theUnion as thecollectivebargainingrepresentative of theemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIEDthat Oil Workers International Union, C. I. 0.,has been designated and selected by a majority of all production andmaintenanceemployees of The Texas Company at its Bateman Lakecycling plant, Berwick, Louisiana, excluding technical and clerical em-ployees, the laboratorytester,supervisors,foremen, fractionator operators,and all other employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative for the purposesof collective bargaining and that pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages,hours of employment, and other conditions of employment.CHAIRMANHERZOG took no part in the consideration of the aboveDecisionand Certification of Representatives.